CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A (the "Registration Statement") of our report dated February 17, 2011, relating to the financial statements and financial highlights which appears in the December 31, 2010 Annual Report to Shareholders of T. Rowe Price Diversified Mid-Cap Growth Fund, Inc., which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm" and "Fund Service Providers" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
